DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1, which corresponds to Claims 1-10, Species A in the reply filed on 09/30/2022 is acknowledged.

Specification
The disclosure is objected to because of the following informalities:
Para [0047], “later” should be “layer”.
Para [0048] lines 6 and 7, “158” should be “148”.
Para [0048] line 11, “158” repeated twice.
Para [0049] lines 1 and 2, “158” repeated twice.
Para [0049], “Each top electrode 158 is a patterned portion of the metallic etch mask material layer 159L” should be “Each top electrode 158 is a patterned portion of the metallic etch mask material layer 158L”.
Para [0054], “dialuric material” should be “dielectric material”.
Para [0056], “in a via cavities” should be “in via cavities”.
Appropriate correction is required.

Claim Objections
Claim 28 is objected to because of the following informalities:  
“First inner dielectric space portion”, should be “first inner dielectric spacer portion”.
“Second inner dielectric space portion”, should be “second inner dielectric spacer portion”.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 2, 4-7, 10, 25 and 30 are rejected under 112(a) written description. 

Regarding claims 1, 10 and 30, Claims 1, 10 and 30 specify the buffer layer having an ion beam etching rate of 0.8 to 1.3 relative to the bottom electrode etching rate. However, the specification does not provide any specifics of the ion beam etching process. The following reference teaches that the ion beam etch rates depend upon parameters such as the ions used for etching, ion beam angle of incidence, beam voltage etc. It is impossible to tell the etch rate as no etching specifics have been provided in the specification.
Martin U. Gutsche Infineon Technologies, 81739 Munich, Germany, Satish D. Athavale IBM Microelectronics Division, Hopewell Junction, New York 12533, Kurt Williams and Danielle Hines Veeco Instruments, Process Equipment Group, Plainview, New York 11803, "Patterning of 0.175 μm platinum features using Ar/O2 chemically assisted ion-beam etching", Journal of Vacuum Science & Technology B: Microelectronics and Nanometer Structures Processing, Measurement, and Phenomena 18, 765-773 (2000) https://doi.org/10.1116/1.591274, teaches variation of etch rate as a function of ion beam angle of incidence for                     
                        
                            
                                A
                                r
                                O
                            
                            
                                2
                            
                        
                    
                ,                     
                        N
                    
                , and                     
                        
                            
                                A
                                r
                                N
                            
                            
                                2
                            
                        
                        
                            
                                O
                            
                            
                                2
                            
                        
                    
                 chemically assisted ion beam etching as well as for pure Ar ion beam etching, see e.g. Figures 3 and 4.
Claims 2,4-7 are dependent upon claim 1 and do not rectify the problem hence they are also rejected.

Regarding claim 7 and 25, Claims 7 and 25 specify the buffer layer being etched by a wet etch at a rate of 240 A/min. However, the specification does not provide enough specifics of the wet etching process including composition of etchants, flow rate, pressure and temperature. The following reference teaches the specifics needed for performing the wet etch including composition of etchants and temperature requirements for etching films made of different materials.
Pallab K. Chatterjee, Satwinder D.S. Malhi, Michiel deWit, Harold Hosack, Mark G. Harward, Mehrdad M. Moslehi, Harold Hosack, 20 - Integrated Circuits, Editor(s): Wendy M. Middleton, Mac E. Van Valkenburg, Reference Data for Engineers (Ninth Edition), Newnes, 2002, Pages 20-1-20-113, ISBN 9780750672917, https://doi.org/10.1016/B978-075067291-7/50022-4 teaches composition of etchants and temperature for wet etching of different materials, see e.g. Table 5.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10, 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second
paragraph.
Regarding claims 1, 10 and 30, A claim term is functional when it recites a feature "by what it does rather than by what it is" (e.g., as evidenced by its specific structure or specific ingredients). In re Swinehart, 439 F.2d 210, 212, 169 USPQ 226, 229 (CCPA 1971). In the instant case, the relative etching rates of the buffer layer and the bottom layer refer to the functionality of how those layers are etched, but do not impart structural limitations that can easily be ascertained such that the scope of the claim is indefinite.
Claims 2,4-7 are dependent upon claim 1 and do not rectify the problem hence they are also rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 8, 21-23, 25-27 and 29 are being rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wei et al. (US 2019/0157344 A1; hereafter Wei).

Regarding claim 8, Wei teaches an array of MTJ memory cells located over a substrate (see e.g. an array of MRAM cells including a bottom electrode 254, MTJ stack 255 and a top electrode 256 located on a substrate 210, Para [0049], Figure 5), wherein each of the MTJ memory cells comprises, a bottom electrode, one or more MTJ layers, and a top electrode (see e.g. the bottom electrode 254, the MTJ stack 255 and the top electrode 256. The memory cell 100 as shown in Figure 1B corresponds to the MRAM cell structure of Figure 5, Paras [0022] – [0035], [0049], Figures 1B and 5), an array of connection via structures (see e.g. an array of connection via structures including via contact 219 and metal wiring 213, Paras [0048], [0060], Figures 5, 7A and 7B), wherein each connection via structure of the array of connection via structures contacts a bottom surface of a respective bottom electrode of a respective one of the MTJ memory cells (see e.g. for each of the MTJs in the array, the connection via structures are in contact with the bottom surface of the respective bottom electrodes, Paras [0060] – [0061], Figures 5, 7A and 7B ) and a buffer layer surrounding sidewalls of the connection via structures (see e.g. the bilayer comprising the second ILD layer 225 and the first insulating layer 220 surrounding the connection via structure including the via contact 219 and metal wiring 213, Paras [0046], [0060] – [0061], Figures 5, 7A and 7B), wherein a top surface of the buffer layer contacts a bottom surface of each bottom electrode of each of the MTJ memory cells of the array of MTJ memory cells (see e.g. for each of the MTJs in the array, the top surface of the bilayer comprising the second ILD layer 225 and the first insulating layer 220 is in contact with the bottom surface of the respective bottom electrodes 254, Paras [0049], [0060] – [0061], Figures 5, 7A and 7B). 

Regarding claim 21, Wei as referred in claim 8 further teaches the buffer layer comprises aluminum oxide (                        
                            
                                
                                    A
                                    l
                                
                                
                                    2
                                
                            
                            
                                
                                    O
                                
                                
                                    3
                                
                            
                        
                    ) (see e.g. the bilayer comprising the second ILD layer 225 and the first insulating layer 220 is made of materials including aluminum oxide, Paras [0046] – [0047], Figure 5).

Regarding claim 22, Wei as referred in claim 8 further teaches the buffer layer has a vertical thickness of 10 nanometers to 70 nanometers (see e.g. the first insulating layer 220 has a vertical thickness ranging from about 10nm to 25nm and the second ILD layer 225 has a vertical thickness of about 30nm. Therefore, the bilayer comprising the second ILD layer 225 and the first insulating layer 220 has an overlapping vertical thickness in the range of about 10nm to 55nm, Paras [0046], [0061], Figure 5; Examiner’s interpretation: the second ILD layer 225 is partially recessed up to a thickness of 30nm while patterning the MRAM cell, therefore its vertical thickness is about 30nm).

Regarding claim 23, Wei as referred in claim 8 further teaches the buffer layer has a vertical thickness ratio of 0.7 to 1 relative to a vertical thickness of the bottom electrode (see e.g. the vertical thickness of the bilayer comprising the second ILD layer 225 and the first insulating layer 220 is about 10nm to 55nm. The vertical thickness of the bottom electrode 254 is in the range from about 5nm to 20nm. Hence, the bilayer has a vertical thickness anywhere ranging from 0.7 to 1 relative to the vertical thickness of the bottom electrode, Paras [0046], [0049] and [0061], Figure 5).

Regarding claim 25, Wei as referred in claim 8 does not explicitly teach exposed portions of the buffer layer are removed through a wet etch process, and wherein the buffer layer has a wet etch rate of 240 A/min. 
The claim limitation is rejected as etching is product by process. The specification does not provide any structural difference between the device when patterned either by dry etching or wet etching. Therefore, the claimed structures formed either by dry etching or wet etching are similar and would result in the same outcomes. In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977).    

Regarding claim 26, Wei teaches a first MTJ memory cell located over a substrate, comprising a first bottom electrode; a second MTJ memory cell located over the substrate, comprising a second bottom electrode (see e.g. an array of MRAM cells disposed over the substrate 201 each with a bottom electrode 254, an MTJ stack 255 and a top electrode 256, Para [0049], Figure 5), and a buffer layer located over the substrate (see e.g. the bilayer comprising the second ILD layer 225 and the first insulating layer 220 is disposed over the substrate 201, Paras [0046] – [0047], [0060], Figure 5), the buffer layer comprising: unetched portions having top surfaces contacting bottom surfaces of each of the first bottom electrode and the second bottom electrode; and an etched portion located between proximate edges of the first bottom electrode and the second bottom electrode, wherein the unetched portions have a first thickness that is greater than a second thickness of the etched portion (see e.g. the bilayer comprising the second ILD layer 225 and the first insulating layer 220 has etched and unetched portions. The unetched portion of the bilayer has a top surface in contact with the bottom surface of each respective bottom electrode 254 of the MRAM cells in the array. The etched portion of the bilayer, which is recessed in a range from about 1nm to about 30nm is located between proximate edges of two adjacent bottom electrodes 254, Paras [0060] – [0061], Figures 5 and 7B).

Regarding claim 27, Wei as referred in claim 26 further teaches the first MTJ memory cell further comprises: a first inner dielectric spacer portion having an inner sidewall in contact with a sidewall of the first bottom electrode and a sidewall of the buffer layer that extends from the sidewall of the first bottom electrode; and the second MTJ memory cell further comprises: a second inner dielectric spacer portion having an inner sidewall in contact with a sidewall of the second bottom electrode and a sidewall of the buffer layer that extends from the sidewall of the second bottom electrode (see e.g. the first insulating cover layer 227 covering the array of MRAM cell structures. A portion of the first insulating cover layer 227 has an inner sidewall in contact with the sidewall of each of the bottom electrode 254 and the sidewall of the bilayer, comprising the second ILD layer 225 and the first insulating layer 220, that extends from the sidewall of each of the respective bottom electrode 254, Paras [0050], [0062], Figures 5 and 8A).

Regarding claim 29, Wei as referred in claim 27 further teaches the sidewall of the buffer layer that extends from the sidewall of the first bottom electrode has a taper angle that is less than or equal to a taper angle of the first bottom electrode, and the sidewall of the buffer layer that extends from the sidewall of the second bottom electrode has a taper angle that is less than or equal to a taper angle of the second bottom electrode (see e.g. each MRAM cell structure in the array has a tapered cross section having a smaller width at the top and a larger width at the bottom. For a tapered structure, with the width of layers increasing from top to bottom, it would be obvious that the taper angle of the buffer layer that extends from the sidewall of the bottom electrode would be less than the taper angle of the bottom electrode, Para [0082], Figures 5 and 7B).                            

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,2, and 4 -7, 10, 24 and 30 are rejected under 35 U.S. 103 as being unpatentable over Wei in view of Smith et al. (US 2008/0096290; hereafter Smith).

Regarding claims 1, 2, 6, 10, 24 and 30, A memory cell structure (see e.g. an array of MTJ MRAM cells, Paras [0042] – [0058], Figure 5), comprising: a first dielectric layer (see e.g. the first interlayer dielectric (ILD) layer 210, Para [0044], Figure 5) a buffer layer disposed over the first dielectric layer (see e.g. a bilayer comprising a second ILD layer 225 and a first insulating layer 220, made of materials including aluminum oxide, disposed on the first ILD layer 210, Paras [0044] – [0047], Figure 5; Examiner’s interpretation: the buffer layer can comprise additional materials other than aluminum oxide. Therefore, the bilayer comprising the first insulating layer 220, made of  aluminum oxide and the second ILD layer 225 is being considered as the buffer layer), a connection via structure embedded in the buffer layer and the first dielectric layer (see e.g. the connection via structure including the via contact 219 and the metal wiring 213 embedded in the bilayer comprising the second ILD layer 225 and the first insulating layer 220, and the first ILD layer 210, Paras [0045], [0048], [0060], Figures 5, 7A and 7B) a bottom electrode disposed on the connection via structure and the buffer layer (see e.g. the bottom electrode 254 disposed on the connection via structure including via contact 219 and metal wiring 213, and the bilayer comprising the second ILD layer 225 and the first insulating layer 220, Para [0049], Figure 5), and a magnetic tunnel junction (MTJ) memory cell including one or more MTJ layers disposed on the bottom electrode (see e.g. the MTJ film stack 255 and a top electrode 256 disposed on the bottom electrode 254. The memory cell 100 as shown in Figure 1B corresponds to the MRAM cell structure of Figure 5, Paras [0022] – [0035], [0049], Figures 1B and 5).
 	Wei in Figure 5 shows the MTJ structure, it is obvious to fabricate the structure of the MTJ as shown in Figure 5 with the MRAM cell structure having a tapered cross section having a smaller width at a top and a larger width at the bottom. A magnetic random-access memory (MRAM) cell structure in contact with the via connection structure. An inner sidewall spacer in contact with the sidewalls of the MRAM cell and the sidewall of the dielectric that extends from the sidewall of the first bottom electrode. An outer sidewall spacer surrounding the inner sidewall spacer.
It would be obvious to one of ordinary skilled in the art before the invention was effectively filed to fabricate an array of MRAM cell structures as per Figure 5 as it would be easy to make the depicted features.
Wei does not specifically teach the buffer layer has an etching rate of 0.8 to 1.3 relative to bottom electrode. It is impossible to tell the etch rate as no etching specifics have been provided in the specification.
 However, in the alternative the claim limitation is rejected based on the teachings in a similar field of endeavor by Smith. 
Smith teaches the buffer layer has a lower etching rate than the bottom electrode (see e.g. the etch-stop layer 82, made of material including aluminum oxide, is conveniently a dielectric but has the important distinction that it is resistant to the etch chemistry needed to etch through all or part of layers 60-66, that is the layers forming MTJ 61 and its lower conductive electrode 60 made of titanium nitride. Etch stop layer 82 has etch rates of only about 2.5 -7.0% of the etch rate of lower electrode 60 when exposed to halogen based anisotropic etches which were found to be effective for removing MTJ 61 and lower electrode layer 60 where desired without attacking or degrading the underlying dielectric 52 and/or the conductor 54. Hence, providing a substantial improvement in the manufacturing yield, Paras [0019], [0022] – [0023], Figures 5 and 6).
Smith uses the same composition for the etch stop layer 82 and the bottom electrode 60 as the claimed buffer layer and the bottom electrode respectively. The etch stop layer 82 includes aluminum oxide and the bottom electrode includes titanium nitride. Therefore, a similar structure would result in the same outcomes. In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977).                                  
Therefore, it would have been obvious to one of ordinary skilled in the art before the invention was effectively filed to provide a buffer layer with a sufficiently low etch rate, when exposed to the reagents needed for removing portions of MTJ, compared to the etch rate of MTJ layers so that the desired portions of the MTJ layers may be substantially cleared without the buffer layer being eroded so as to expose the underlying layers. Thus, it is not necessary that the etch rate of buffer layer be zero to the reagents of interest, only that it be sufficiently slow compared to the etch rate of MTJ layers, that the desired portions thereof may be readily cleared without substantially etching through the buffer layer providing substantial improvement in the manufacturing yield.

Regarding claims 4, Wei as referred in claim 1 further teaches the buffer layer has a vertical thickness of 10 nanometers to 70 nanometers (see e.g. the first insulating layer 220 has a vertical thickness ranging from about 10nm to 25nm and the second ILD layer 225 has a vertical thickness of about 30nm. Therefore, the bilayer comprising the second ILD layer 225 and the first insulating layer 220 has an overlapping vertical thickness in the range of about 10nm to 55nm, Paras [0046], [0061], Figure 5; Examiner’s interpretation: the second ILD layer 225 is partially recessed up to a thickness of 30nm while patterning the MRAM cell, therefore its vertical thickness is about 30nm).

Regarding claim 5, Wei as referred in claim 1 further teaches the buffer layer has a vertical thickness ratio of 0.7 to 1 relative to a vertical thickness of the bottom electrode (see e.g. the vertical thickness of the bilayer comprising the second ILD layer 225 and the first insulating layer 220 is about 10nm to 55nm. The vertical thickness of the bottom electrode 254 is in the range from about 5nm to 20nm. Hence, the bilayer has a vertical thickness anywhere ranging from 0.7 to 1 relative to the vertical thickness of the bottom electrode, Paras [0046], [0049] and [0061], Figure 5).

Regarding claim 7, Wei as referred in claim 1 does not explicitly teach exposed portions of the buffer layer are removed through a wet etch process, and wherein the buffer layer has a wet etch rate of 240 A/min. 
The claim limitation is rejected as etching is product by process. The specification does not provide any structural difference between the device when patterned either by dry etching or wet etching. Therefore, the claimed structures formed either by dry etching or wet etching are similar and would result in the same outcomes. In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977).                                  


Claim 9 is rejected under 35 U.S. 103 as being unpatentable over Wei in view of Smith and further in view of Shu et al. (US 2018/0159023 A1; hereafter Shu).

Regarding claim 9, Wei as modified in claim 8 teaches the array of MTJ memory cells is disposed within a memory array region, and wherein the buffer layer is disposed within the memory array region (see e.g. an array of MRAM cells including, a bottom electrode 254, MTJ stack 255 and a top electrode 256 in the memory region disposed over the bilayer comprising the second ILD layer 225 and the first insulating layer 220. The MRAM cells are coupled to switching devices, Paras [0022], [0041], [0049], Figures 1A, 4A and 5)
Wei does not explicitly teach a logic region having a lower element density than the memory array region.
However, in a similar field of endeavor Shu teaches a logic region having a lower density than the memory array region (see e.g. the substrate 100 includes the first region R1 and the second region R2. The second region R2 is a portion of the region on which the logic structure is formed. A plurality of logic transistors constituting the logic circuit or the peripheral circuit may be formed on the substrate 100 of the second region R2. Para [0060], Figures 1 and 13). 
Therefore, it would be obvious to one of the ordinary skilled in the art at the time the invention was effectively filed to have a memory region together with a logic region in order to provide embedded semiconductor devices with memory elements and logic elements integrated on a single chip. The memory elements store user data and the functional circuit performs specific functions requested by the user. 

Claim 28 is rejected under 35 U.S. 103 as being unpatentable over Wei in view of Smith and further in view of Satoh et al. (US 2013/0032907 A1; hereafter Satoh).

Regarding claim 28, Wei as modified in claim 27 further teaches the first MTJ memory cell further comprises, a first outer dielectric spacer portion having an inner sidewall in contact with an outer sidewall of the first inner dielectric space portion and the second MTJ memory cell further comprises: a second outer dielectric spacer portion having an inner sidewall in contact with an outer sidewall of the second inner dielectric space portion (see e.g. the second insulating cover layer 280 formed over the first insulating cover layer 227 covering the array of MRAM cell structures. A portion of the second insulating cover layer 280 has an inner sidewall in contact with the portion of the outer sidewall of the first insulating cover layer 227. Paras [0051], [0063], Figures 5, 8B) 
Wei does not explicitly teach the outer dielectric spacer portion having a bottom surface in contact with a top surface of the etched portion.

    PNG
    media_image1.png
    489
    743
    media_image1.png
    Greyscale


Modified Figure 6
However, in a similar field of endeavor Satoh teaches a dual-layer sidewall protection sleeve. A first layer 230 of sidewall protection is in contact with and covers the sidewall of the memory element. The second sidewall protection layer 240 deposited over and covers the inner sidewall protection layer 230 (see e.g. inner sidewall protection layer 230, made of an oxygen free dielectric such as silicon nitride or silicon carbide, covers and conforms to the open-topped cone shape of the MTJ stack. The outer sidewall protection layer 240 made of aluminum oxide covers the inner sidewall protection layer 230, Paras [0023] – [0025], Figure 6). If these sidewalls are extended downward than the inner sidewall protection layer 230 would be in contact with the sidewall of the buffer layer that extends from the sidewall of the second bottom electrode and the bottom surface of the outer sidewall protection layer 240 will be in contact with the top surface of the etched buffer layer as shown in the modified Figure 6.
Therefore, it would be obvious to one of ordinary skilled in the art before the invention was effectively filed to form an outer dielectric spacer, with a slow etching rate, in contact with the top surface of the etched buffer layer prior to interconnect via etching to protect the sidewall of the MTJ during the via etching and prevent the formation of electrical shorts between the top and bottom electrodes of the MTJ. 

Claims 1,2, 4-8, 10, and 21-30, are rejected under 35 U.S. 103 as being unpatentable over Tseng et al. (US 2021/0091139 A1; hereafter Tseng) in view of Wei et al. (US 2019/0157344 A1; hereafter Wei), and Smith et al. (US 2008/0096290; hereafter Smith).

Regarding claims 1, 2, and 6 A memory cell structure (see e.g. MTJ devices 204a-204b, Paras [0025] – [0027], [0039], Figures 3 and 4), comprising a first dielectric layer (see e.g. the lower ILD layers 107a-107b, Paras [0022] – [0023], Figures 3 and 4), a buffer layer disposed over the first dielectric layer (see e.g. the lower insulating structure 202 disposed over the lower ILD layers 107a-107b, Paras [0024] - -[0025], Figures 3 and 4), a connection via structure embedded in the buffer layer and the first dielectric layer (see e.g. the connection via structure comprising the conductive contacts 110, the interconnect wires 112 and the bottom portion of the bottom electrode 116 as shown in modified Figure 3. The connection via structure is embedded in the lower insulating structure 202 and the lower ILD layers 107a-107b, Paras [0032] – [0033], Figures 3 and 4; Examiner’s interpretation: the bottom portion of the bottom electrode 116 is being considered as part of the connection via as it has same structure and functionality as that of the via structure), a bottom electrode disposed on the connection via structure and the buffer layer (see e.g. the top portion of the bottom electrode 116 extending between the outermost sidewalls 116s, is disposed on the connection via structure comprising the conductive contacts 110, the interconnect wires 112 and the bottom portion of the bottom electrode 116, and the lower insulating structure 202 as shown in modified Figure 3, Paras [0032] – [0033], Figures 3 and 4; Examiner’s interpretation: the top portion of the bottom electrode 116 extending between the outermost sidewalls 116s is being considered as the bottom electrode), and a magnetic tunnel junction (MTJ) memory cell including one or more MTJ layers disposed on the bottom electrode (see e.g. the plurality of MTJ devices 204a-204b having MTJ stack 206 comprising a pinned layer 208, a tunnel barrier layer 210, a free layer 212 and a top electrode 120 disposed over the top portion of the bottom electrode 116 extending between the outermost sidewalls 116s as shown in modified Figure 3, Paras [0025] – [0027], [0039] Figures 3 and 4).

    PNG
    media_image2.png
    613
    1012
    media_image2.png
    Greyscale

Modified Figure 3

Tseng does not specifically teach the buffer layer has an etching rate of 0.8 to 1.3 relative to a bottom electrode etching rate.
It is impossible to tell the etch rate as no etching specifics have been provided in the specification. However, in the alternative the claim limitation is rejected based on the teachings in a similar field of endeavor by Smith. 
Smith teaches the buffer layer has a lower etching rate than the bottom electrode (see e.g. the etch-stop layer 82, made of material including aluminum oxide, is conveniently a dielectric but has the important distinction that it is resistant to the etch chemistry needed to etch through all or part of layers 60-66, that is the layers forming MTJ 61 and its lower electrode 60 made of titanium nitride. Etch stop layer 82 has etch rates of only about 2.5 -7.0% of the etch rate of lower electrode 60 when exposed to halogen based anisotropic etches which were found to be effective for removing MTJ 61 and lower electrode layer 60 where desired without attacking or degrading the underlying dielectric 52 and/or the conductor 54. Hence, providing a substantial improvement in the manufacturing yield, Paras [0019], [0022] – [0023], Figures 5 and 6).
Smith uses the same composition for the etch stop layer 82 and the bottom electrode 60 as the claimed buffer layer and the bottom electrode respectively. The etch stop layer 82 includes aluminum oxide and the bottom electrode includes titanium nitride. Therefore, a similar structure would result in the same outcomes. In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977).                                  
Therefore, it would have been obvious to one of ordinary skilled in the art before the invention was effectively filed to provide a buffer layer with a sufficiently low etch rate, when exposed to the reagents needed for removing portions of MTJ, compared to the etch rate of MTJ layers so that the desired portions of the MTJ layers may be substantially cleared without the buffer layer being eroded so as to expose the underlying layers. Thus, it is not necessary that the etch rate of buffer layer be zero to the reagents of interest, only that it be sufficiently slow compared to the etch rate of MTJ layers, that the desired portions thereof may be readily cleared without substantially etching through the buffer layer providing substantial improvement in the manufacturing yield.

Regarding claim 4, Tseng further teaches the buffer layer has a vertical thickness of 20 nanometers to 30 nanometers (see e.g. the lower insulating structure 202 has an overlapping vertical thickness ranging between approximately 200 angstroms and approximately 300 angstroms, Para [0048], Figures 3 and 4).

Regarding claim 5, Tseng does not specifically teach the buffer layer has a thickness ratio of 0.7 to 1 relative to a vertical thickness of the bottom electrode.
However, in a similar field of endeavor Wei teaches the buffer layer has a vertical thickness ratio of 0.7 to 1 relative to a vertical thickness of the bottom electrode (see e.g. the vertical thickness of the bilayer comprising the second ILD layer 225 and the first insulating layer 220 is about 10nm to 55nm. The vertical thickness of the bottom electrode 254 is in the range from about 5nm to 20nm. Hence, the bilayer has a vertical thickness anywhere ranging from 0.7 to 1 relative to the vertical thickness of the bottom electrode, Paras [0046], [0049] and [0061], Figure 5).
Therefore, it would be obvious to one skilled in the art before the invention was effectively filed to provide a buffer layer with an optimum thickness so that while etching portions of the MTJ layers, including the bottom electrode, the buffer layer is not eroded so as to expose the underlying dielectric or connection contact. 

Regarding claim 7, Tseng does not explicitly teach exposed portions of the buffer layer are removed through a wet etch process, and wherein the buffer layer has a wet etch rate of 240 A/min. 
The claim limitation is rejected as etching is product by process. The specification does not provide any structural difference between the device when patterned either by dry etching or wet etching. Therefore, the claimed structures formed either by dry etching or wet etching are similar and would result in the same outcomes. In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977).                                  


Regarding claim 8, Tseng teaches A magnetic tunnel junction (MTJ) memory device comprising, an array of MTJ memory cells located over a substrate (see e.g. an array of MTJ devices 204a-204b disposed over a substrate 102, Paras [0038] – [0041], Figures 3 and 4), wherein each of the MTJ memory cells comprises, a bottom electrode (see e.g. the top portion of the bottom electrode 116 extending between the outermost sidewalls 116s as shown in the modified Figure 3, Para [0033], [0039], Figures 3 and 4; Examiner’s interpretation: the top portion of the bottom electrode 116 extending between the outermost sidewalls 116s is being considered as the bottom electrode) one or more MTJ layers (see e.g. the MTJ stack 206 comprising a pinned layer 208 separated by a free layer 212 by a dielectric tunnel barrier 210, Paras [0025], [0039], Figures 3 and 4)  and a top electrode (see e.g. the top electrode 120 disposed over the MTJ stack 206, Para [0039], Figures 3 and 4) an array of connection via structures (see e.g. the connection via structure comprising the conductive contacts 110, the interconnect wires 112 and the bottom portion of the bottom electrode 116 as shown in modified Figure 3, Paras [0032] – [0033], Figures 3 and 4; Examiner’s interpretation: the bottom portion of the bottom electrode is being considered as a via connection structure as it has same structure and functionality as that of the via), wherein each connection via structure of the array of connection via structures contacts a bottom surface of a respective bottom electrode of a respective one of the MTJ memory cells (see e.g. for each of the MTJ device in the array, the connection via structure comprising the conductive contacts 110, the interconnect wires 112 and the bottom portion of the bottom electrode 116 contacts a bottom surface of the respective top portion of the bottom electrode 116 extending between the outermost sidewalls 116s as shown in modified Figure 3, Paras [0032] – [0033], Figures 3 and 4) and a buffer layer surrounding sidewalls of the connection via structures (see e.g. the lower insulating structure 202 surrounding sidewalls of the connection via structures comprising the conductive contacts 110, the interconnect wires 112 and the bottom portion of the bottom electrode 116 as shown in modified Figure 3, paras [0032] – [0033], Figures 3 and 4), wherein a top surface of the buffer layer contacts a bottom surface of each bottom electrode of each of the MTJ memory cells of the array of MTJ memory cells (see e.g. the top surface of the lower insulating structure 202 contacts a bottom surface of the respective top portion of the bottom electrode extending between outermost sidewalls 116s of the MTJ memory cells in the array as shown in modified Figure 3, Paras [0032] – [0033], Figures 3 and 4).

Regarding claim 9, Tseng as referred in claim 8 further teaches the array of MTJ memory cells is disposed within a memory array region, and wherein the buffer layer is disposed within the memory array region and a logic region having a lower element density than the memory array region (see e.g. the integrated chip 400 including an embedded memory region 402 and a logic region 404. The memory region 402 consists of the MTJ devices 204a-204b and access devices 104 which may comprise a transistor device. The lower insulating structure 202 is disposed with in the memory region 402. The logic region 404 consists of only the logic device 412 arranged within the substrate 102. The logic device 412 may comprise a transistor device, Paras [0016], [0031] - [0042], Figure 4).

Regarding claim 10, Tseng as referred in claim 8 does not explicitly teach the buffer layer has an ion beam etching rate of 0.8 to 1.3 relative to a bottom electrode ion beam etching rate. It is impossible to tell the etch rate as no etching specifics have been provided in the specification.
 However, in the alternative the claim limitation is rejected based on the teachings in a similar field of endeavor by Smith. 
Smith teaches the buffer layer has a lower etching rate than the bottom electrode (see e.g. the etch-stop layer 82, made of material including aluminum oxide, is conveniently a dielectric but has the important distinction that it is resistant to the etch chemistry needed to etch through all or part of layers 60-66, that is the layers forming MTJ 61 and its lower electrode 60 made of titanium nitride. Etch stop layer 82 has etch rates of only about 2.5 -7.0% of the etch rate of lower electrode 60 when exposed to halogen based anisotropic etches which were found to be effective for removing MTJ 61 and lower electrode layer 60 where desired without attacking or degrading the underlying dielectric 52 and/or the conductor 54. Hence, providing a substantial improvement in the manufacturing yield, Paras [0019], [0022] – [0023], Figures 5 and 6).
Smith uses the same composition for the etch stop layer 82 and the bottom electrode 60 as the claimed buffer layer and the bottom electrode respectively. The etch stop layer 82 includes aluminum oxide and the bottom electrode includes titanium nitride. Therefore, a similar structure would result in the same outcomes. In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977).                                  
Therefore, it would have been obvious to one of ordinary skilled in the art before the invention was effectively filed to provide a buffer layer with a sufficiently low etch rate, when exposed to the reagents needed for removing portions of MTJ, compared to the etch rate of MTJ layers so that the desired portions of the MTJ layers may be substantially cleared without the buffer layer being eroded so as to expose the underlying layers. Thus, it is not necessary that the etch rate of buffer layer be zero to the reagents of interest, only that it be sufficiently slow compared to the etch rate of MTJ layers, that the desired portions thereof may be readily cleared without substantially etching through the buffer layer providing substantial improvement in the manufacturing yield.

Regarding claim 21, Tseng as referred in claim 8 further teaches the buffer layer comprises aluminum oxide (            
                
                    
                        A
                        l
                    
                    
                        2
                    
                
                
                    
                        O
                    
                    
                        3
                    
                
            
        ) (see e.g. the lower insulating structure 202 comprises an oxide, Para [0024], Figures 3 and 4; Examiner’s interpretation: aluminum oxide is an extensively used dielectric material. Therefore, the oxide can be aluminum oxide).

Regarding claim 22, Tseng as referred in claim 8 further teaches the buffer layer has a vertical thickness of 20 nanometers to 30 nanometers (see e.g. the lower insulating structure 202 has an overlapping vertical thickness ranging between approximately 200 angstroms and approximately 300 angstroms, Para [0048], Figures 3 and 4).

Regarding claim 23, Tseng as referred in claim 8 does not specifically teach the buffer layer has a thickness ratio of 0.7 to 1 relative to a vertical thickness of the bottom electrode.
However, in a similar field of endeavor Wei teaches the buffer layer has a vertical thickness ratio of 0.7 to 1 relative to a vertical thickness of the bottom electrode (see e.g. the vertical thickness of the bilayer comprising the second ILD layer 225 and the first insulating layer 220 is about 10nm to 55nm. The vertical thickness of the bottom electrode 254 is in the range from about 5nm to 20nm. Hence, the bilayer has a vertical thickness anywhere ranging from 0.7 to 1 relative to the vertical thickness of the bottom electrode, Paras [0046], [0049] and [0061], Figure 5).
Therefore, it would be obvious to one skilled in the art before the invention was effectively filed to provide a buffer layer with an optimum thickness so that while etching portions of the MTJ layers, including the bottom electrode, the buffer layer is not eroded so as to expose the underlying dielectric or connection contact. 

Regarding claim 24, Tseng as referred in claim 8 further teaches the bottom electrode is made of material comprising TiN (see e.g. the bottom electrode 116 comprises a liner including a diffusion barrier layer and/or a glue layer and an overlying conductive material. The liner comprises titanium nitride. Also, the top electrode is made of titanium oxide hence it would be more convenient and cost beneficial to use the same material for the bottom electrode during fabrication Para [0025], Figures 3 and 4).

Regarding claim 25, Tseng as referred in claim 8 does not explicitly teach exposed portions of the buffer layer are removed through a wet etch process, and wherein the buffer layer has a wet etch rate of 240 A/min. 
The claim limitation is rejected as etching is product by process. The specification does not provide any structural difference between the device when patterned either by dry etching or wet etching. Therefore, the claimed structures formed either by dry etching or wet etching are similar and would result in the same outcomes. In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977).                                  

Regarding claim 26, Tseng teaches a magnetic tunnel junction (MTJ) memory device comprising: a first MTJ memory cell located over a substrate, comprising a first bottom electrode; a second MTJ memory cell located over the substrate, comprising a second bottom electrode (see e.g. an array of MTJ devices 204a-204b disposed over a substrate 102. Each MTJ device comprises a top portion of the bottom electrode 116 extending between the outermost sidewalls 116s as shown in modified Figure 3, Paras [0033], [0038] – [0041], Figures 3 and 4; Examiner’s interpretation: the top portion of the bottom electrode 116 extending between the outermost sidewalls 116s is being considered as the bottom electrode connecting the MTJ device to the connection via structure); and a buffer layer located over the substrate (se e.g. the lower insulating structure 202 disposed over the substrate 102, Paras [0024], [0032], Figures 3 and 4), the buffer layer comprising: unetched portions having top surfaces contacting bottom surfaces of each of the first bottom electrode and the second bottom electrode (see e.g. the lower insulating structure 202 has unetched portions as shown in modified Figure 3 having top surfaces contacting the bottom surface of each of the top portions of the bottom electrodes extending between the outermost sidewalls 116s of MTJ devices 204a-204b, Paras [0033], Figures 3 and 4); and an etched portion located between proximate edges of the first bottom electrode and the second bottom electrode (see e.g. the etched portions of the lower insulating structure 202 are located between the proximate edges of two adjacent bottom electrodes as shown in modified Figure 3, Para [0033], Figures 3 and 4), wherein the unetched portions have a first thickness that is greater than a second thickness of the etched portion (see e.g. the unetched portions have a greater thickness directly below the bottom electrode than laterally outside of the bottom electrode, Para [0033], Figures 3 and 4).

Regarding claim 27, Tseng as referred in claim 26 further teaches the first MTJ memory cell further comprises: a first inner dielectric spacer portion having an inner sidewall in contact with a sidewall of the first bottom electrode and a sidewall of the buffer layer that extends from the sidewall of the first bottom electrode; and the second MTJ memory cell further comprises: a second inner dielectric spacer portion having an inner sidewall in contact with a sidewall of the second bottom electrode and a sidewall of the buffer layer that extends from the sidewall of the second bottom electrode (see e.g. for each of the MTJ device in the array, the sidewall spacers 122 extend along the top portion of the bottom electrode 116 extending between the outer sidewalls 116s, and the sidewall of the lower insulating structure that extends from the sidewall of the top portion of the bottom electrode 116 extending between the outer sidewalls 116s as shown in modified Figure 3, Paras [0028], [0035], Figures 3 and 4).

Regarding claim 28, Tseng as referred in claim 27 further teaches the first MTJ memory cell further comprises: a first outer dielectric spacer portion having an inner sidewall in contact with an outer sidewall of the first inner dielectric space portion and having a bottom surface in contact with a top surface of the etched portion; and the second MTJ memory cell further comprises: a second outer dielectric spacer portion having an inner sidewall in contact with an outer sidewall of the second inner dielectric space portion and having a bottom surface in contact with a top surface of the etched portion (see e.g. for each of the MTJ device in the array, the TEVA etch stop layer 124 is arranged over the outer sidewalls of the sidewall spacer 122 and the etched portions of the lower insulating structure 202. The TEVA etch stop layer 124 vertically extends from over a top of the sidewall spacers 122 to below the topmost surface of the etched portion of the lower insulating structure 202. The TEVA etch stop layer 124 directly contacts an upper surface of the etched portion of the lower insulating structure 202, Paras [0028], [0036], Figures 3 and 4).

Regarding claim 29, Tseng as referred in claim 27 further teaches the sidewall of the buffer layer that extends from the sidewall of the first bottom electrode has a taper angle that is less than or equal to a taper angle of the first bottom electrode, and the sidewall of the buffer layer that extends from the sidewall of the second bottom electrode has a taper angle that is less than or equal to a taper angle of the second bottom electrode (see e.g. each MRAM cell structure in the array has a tapered cross section having a smaller width at the top and a larger width at the bottom. The top portion of the bottom electrode 116 extending between the outermost sidewalls 116s, the MTJ 206, and the top electrode 120 may have outermost sidewalls that are oriented at a first angle α with respect to a horizontal line extending along the top surface of the bottom electrode 116 as shown in modified Figure 3. The first angle α may be an acute angle. Hence, for a tapered structure, with the width of layers increasing in width from top to bottom, it would be obvious that the taper angle of the buffer layer that extends from the sidewall of the bottom electrode would be less than the taper angle of the bottom electrode, Para [0034], Figures 3 and 4).

Regarding claim 30, Tseng as referred in claim 26 does not explicitly teach the buffer layer has an ion beam etching rate of 0.8 to 1.3 relative to a bottom electrode ion beam etching rate of the first bottom electrode and the second bottom electrode. It is impossible to tell the etch rate as no etching specifics have been provided in the specification.
 However, in the alternative the claim limitation is rejected based on the teachings in a similar field of endeavor by Smith. 
Smith teaches the buffer layer has a lower etching rate than the bottom electrode (see e.g. the etch-stop layer 82, made of material including aluminum oxide, is conveniently a dielectric but has the important distinction that it is resistant to the etch chemistry needed to etch through all or part of layers 60-66, that is the layers forming MTJ 61 and its lower electrode 60 made of titanium nitride. Etch stop layer 82 has etch rates of only about 2.5 -7.0% of the etch rate of lower electrode 60 when exposed to halogen based anisotropic etches which were found to be effective for removing MTJ 61 and lower electrode layer 60 where desired without attacking or degrading the underlying dielectric 52 and/or the conductor 54. Hence, providing a substantial improvement in the manufacturing yield, Paras [0019], [0022] – [0023], Figures 5 and 6).
Smith uses the same composition for the etch stop layer 82 and the bottom electrode 60 as the claimed buffer layer and the bottom electrode respectively. The etch stop layer 82 includes aluminum oxide and the bottom electrode includes titanium nitride. Therefore, a similar structure would result in the same outcomes. In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977).                                  
Therefore, it would have been obvious to one of ordinary skilled in the art before the invention was effectively filed to provide a buffer layer with a sufficiently low etch rate, when exposed to the reagents needed for removing portions of MTJ, compared to the etch rate of MTJ layers so that the desired portions of the MTJ layers may be substantially cleared without the buffer layer being eroded so as to expose the underlying layers. Thus, it is not necessary that the etch rate of buffer layer be zero to the reagents of interest, only that it be sufficiently slow compared to the etch rate of MTJ layers, that the desired portions thereof may be readily cleared without substantially etching through the buffer layer providing substantial improvement in the manufacturing yield.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAKEHA SEHAR whose telephone number is (571)272-4033. The examiner can normally be reached Monday-Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J. Green can be reached on (571) 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FAKEHA SEHAR/Examiner, Art Unit 2893                                                                                                                                                                                                        
/YARA B GREEN/Supervisor Patent Examiner, Art Unit 2893